Name: Commission Implementing Directive 2014/58/EU of 16 April 2014 setting up, pursuant to Directive 2007/23/EC of the European Parliament and of the Council, a system for the traceability of pyrotechnic articles (Text with EEA relevance)
 Type: Directive_IMPL
 Subject Matter: marketing;  chemistry;  research and intellectual property;  technology and technical regulations;  information and information processing
 Date Published: 2014-04-17

 17.4.2014 EN Official Journal of the European Union L 115/28 COMMISSION IMPLEMENTING DIRECTIVE 2014/58/EU of 16 April 2014 setting up, pursuant to Directive 2007/23/EC of the European Parliament and of the Council, a system for the traceability of pyrotechnic articles (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2007/23/EC of the European Parliament and of the Council of 23 May 2007 on the placing on the market of pyrotechnic articles (1), and in particular Article 18(2)(a) thereof, Whereas: (1) Directive 2007/23/EC lays down rules for the safety of pyrotechnic articles on the Union market and provides for the setting up of a traceability system at Union level. (2) In order to ensure traceability of pyrotechnic articles they should be labelled with a registration number based on a uniform numbering system. Notified bodies should maintain a register with the registration numbers they assign when carrying out the conformity assessment. Such a system would guarantee identification of pyrotechnic articles and their manufacturers throughout all stages of the supply chain. Manufacturers and importers should maintain records of the registration numbers of the pyrotechnic articles made available on the market and make that information available to the relevant authorities upon request. (3) The uniform numbering system is based on elements already applied in accordance with existing harmonised standards and will therefore create little additional burden on economic operators. (4) The measures provided for in this Directive are in accordance with the opinion of the Committee established by Directive 2007/23/EC, HAS ADOPTED THIS DIRECTIVE: Article 1 Registration number 1. Pyrotechnic articles shall be labelled with a registration number comprising the following: (a) the four-digit identification number of the notified body that has issued EC type-examination certificate in accordance with the conformity assessment procedure referred to in Article 9(a) of Directive 2007/23/EC (Module B), or certificate of conformity in accordance with the conformity assessments procedure referred to in Article 9(b) of Directive 2007/23/EC (Module G) or quality system approval in accordance with the conformity assessment procedure referred to in Article 9(c) of Directive 2007/23/EC (Module H); (b) the category of the pyrotechnic article for which conformity is certified in abbreviated format, in upper case:  F1, F2, F3 or F4 for fireworks of category 1, 2, 3 and 4 respectively,  T1 or T2 for theatrical pyrotechnic articles of category T1 and T2 respectively,  P1 or P2 for other pyrotechnic articles of category P1 and P2 respectively; (c) the processing number used by the notified body for the pyrotechnic article. 2. The registration number shall be structured as follows: XXXX  YY  ZZZZ ¦, where XXXX refers to point (a) of paragraph 1, YY refers to point (b) of paragraph 1 and ZZZZ ¦ refers to point (c) of paragraph 1. Article 2 Obligations of notified bodies 1. Notified bodies carrying out conformity assessment procedures pursuant to Article 9 of Directive 2007/23/EC shall maintain a register of pyrotechnic articles, for which they have issued EC type-examination certificates in accordance with the conformity assessment procedure referred to in Article 9(a) of Directive 2007/23/EC (Module B), or certificates of conformity in accordance with the conformity assessment procedure referred to in Article 9(b) of Directive 2007/23/EC (Module G) or quality system approvals in accordance with the conformity assessment procedure referred to in Article 9(c) of Directive 2007/23/EC (Module H); in the format set out in the Annex to this Directive. The register of pyrotechnic articles shall contain at least the information on the items set out in the Annex. That information shall be kept for at least 10 years from the date on which the notified bodies have issued certificates or approvals referred to in the first subparagraph. Notified bodies shall regularly update the register and make it publicly available on the internet. 2. Where the notification of a conformity assessment body is withdrawn, that body shall transfer the register to another notified body or the competent authority of the Member State concerned. Article 3 Obligations of manufacturers and importers Manufacturers and importers of pyrotechnic articles shall: (a) keep a record of all registration numbers of pyrotechnic articles manufactured or imported by them together with their trade name, generic type and subtype, if applicable, and the site of manufacture for at least 10 years after the article has been placed on the market; (b) transfer the record to the competent authorities in case the manufacturer or importer is ceasing its activity; (c) provide the competent authorities and market surveillance authorities of all Member States, upon their reasoned request, with the information referred to in point (a). Article 4 Transposition 1. Member States shall adopt and publish, by 30 April 2015 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. They shall apply those provisions from 17 October 2016. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 5 Entry into force This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 6 This Directive is addressed to the Member States. Done at Brussels, 16 April 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 154, 14.6.2007, p. 1. ANNEX Register format referred to in Article 2(1) Registration number Date of issue of EC type-examination certificate (Module B), certificate of conformity (Module G) or quality system approval (Module H) and date of expiry where applicable Manufacturer Type of product (generic) and subtype if applicable Production phase conformity module (1) Notified body undertaking production phase conformity assessment (1) Additional information (1) Always has to be filled in if under responsibility of the notified body carrying out conformity assessment procedure referred to in Article 9(a) of Directive 2007/23/EC (Module B). Not required for conformity assessment procedures referred to in Article 9(b) and (c) (Modules G and H). Information shall be given (where known) if another notified body is involved.